                      Case 7:20-cv-00393-KMK Document 10 Filed 03/23/20 Page 1 of 2

                               M-;-Eabrera &-Associates, PC
                                                       Attorneys At Law
                                                A New Jersey Professional Corporation

Mailing Address:                                     Tel: (845) 531-5474                                 Physical Address:
2002 Route 17M Unit 12                               Fax: (845) 230-6645                           2002 Route 17M Unit 12
Goshen, NY 10924                                     info@mcablaw.com                          Rear Entrance - Lower Level


Matthew M. Cabrera + Managing Attorney
Joseph Reilly•+ Supervising New York Attorney
                                                                                  MEMO ENfffl.~~
                                                                                               :!           • Member NY Bar


VIA ECF LETTER

                                                                           March 23, 2020
Hon. Kenneth M. Karas
The Hon. Charles L. Brieant Jr. Federal Building and
United States Courthouse
300 Quarropas St., Chambers 533
White Plains, NY 10601-4150

          Re:       Town of Putnam Valley v. Alexander Bernard Kaspar
                    Case No. 7:20-cv-00393 (KMK)

Dear Judge Karas:

       Pursuant to Part VI of your Individual Rule of Practice, Appellee Alexander Bernard Kaspar ("Kaspar");{)
requests a 30-day extension ohime to file his Appellee brief, making the new deadline April 24, 2020.                    uj
       Kaspar's current deadline to file his Appellee brief is March 25, 2020. There have been no prior
requests, and counsel for the appellant, Mr. Lewis D. Wrobel, has consented to the request.

                                                                            Respectfully submitted,


                                                                           Isl Matthew M Cabrera
                                                                           Matthew M. Cabrera

Cc:       All counsel of record (by ECF)
                Case 7:20-cv-00393-KMK Document 10 Filed 03/23/20 Page 2 of 2

_ __ _ __ __ __ _C
                 ~E~~R
                     ~T~IF
                        ~ ICATE OF SERVICE._ __ _ __                                       _ _ __        _

         I hereby certify that on March 23, 2020, I electronically filed ALEXANDER KASPAR'S

   MOTION TO EXTEND TIME TO FILE APPELEE BRIEF with the United States District

   Court Southern District of New York by using the CM/ECF system.

         I certify that all participants in this case are registered CM/ECF users, and service will be

   accomplished by the appellate CM/ECF system.

                                                       /s/ Matthew M. Cabrera
                                                       Matthew M. Cabrera, Esq.
                                                       Counsel for Debtor - Appellee
